Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors RC2 Corporation: We consent to the use of our reports dated March 1, 2010, with respect to the consolidated balance sheets of RC2 Corporation and subsidiaries as of December31, 2008 and 2009, and the related consolidated statements of operations, stockholders’ equity, cash flows, and comprehensive income for each of the years in the three-year period ended December31, 2009, and the related consolidated financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2009, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Chicago, Illinois March 23, 2010
